Citation Nr: 0609607	
Decision Date: 04/03/06    Archive Date: 04/13/06

DOCKET NO.  05-06 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.	Whether the veteran has submitted new and material 
evidence to reopen a claim of service connection for 
bilateral hearing loss.

2.	Whether the veteran has submitted new and material 
evidence to reopen a claim of service connection for 
tinnitus.


ATTORNEY FOR THE BOARD

P. G. Vance, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1953 to 
October 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 decision of the Sioux 
Falls, South Dakota Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO determined that the veteran 
had not submitted new and material evidence in order to 
reopen his claims of service connection for bilateral hearing 
loss and tinnitus.

The  Board is reopening the claims and they are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  The VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.	In August 2002, the RO determined the veteran had not 
submitted new and material evidence in order to reopen his 
claims of service connection for bilateral hearing loss and 
tinnitus.

2.	Evidence regarding the veteran's alleged bilateral 
hearing loss and tinnitus submitted subsequent to the 
August 2002 decision is not cumulative and redundant, and 
relates to an unestablished fact necessary to substantiate 
his claims of service connection.

 
CONCLUSIONS OF LAW

1.	The RO's August 2002 decision is final as to the claims 
of service connection for bilateral hearing loss and 
tinnitus.  38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 
3.104(a), 20.302 (2005).

2.	New and material evidence sufficient to reopen the 
veteran's claims for bilateral hearing loss and tinnitus 
has been submitted.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized the VA's obligation to notify 
claimants of the information or evidence necessary to 
substantiate a claim, and it affirmed the VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002 & Supp. 2005); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In August 2001, the VA issued 
regulations to implement the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).

In the decision below, the Board has reopened the veteran's 
claims of service connection and remanded them for further 
development of the record.  Accordingly, regardless of 
whether the requirements of the VCAA have been met in this 
case, no harm or prejudice to the appellant has resulted.  
See, e.g., Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-
1506 (U.S. Vet. App. March 3, 2006); Mayfield v. Nicholson, 
19 Vet. App. 103, 115 (2005); Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92.

Analysis

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001 (as was the application to reopen the claims 
in this case), new and material evidence means evidence not 
previously submitted to agency decisionmakers; which relates, 
either by itself or when considered with previous evidence of 
record, to an unestablished fact necessary to substantiate 
the claim; which is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened; and which raises a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

The new and material evidence must be presented or secured 
since the last final disallowance of the claim on any basis, 
including on the basis that there was no new and material 
evidence to reopen the claim since a prior final 
disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 
(1996).

For purposes of reopening a claim, the credibility of the 
newly submitted evidence is generally presumed.  See Justus 
v. Principi, 3 Vet. App. 510, 513 (1992) (in determining 
whether evidence is new and material, the "credibility" of 
newly presented evidence is to be presumed unless the 
evidence is inherently incredible or beyond the competence of 
the witness). 

In this case, the RO denied the veteran's original claims of 
service connection for bilateral hearing loss and tinnitus in 
April 1995.  The veteran was notified of this decision by 
letter, but did not submit a notice of disagreement (NOD).  
Therefore, that decision is final, and the veteran's claims 
may not be reopened and reviewed unless new and material 
evidence is submitted by or on behalf of the veteran.   
38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. §§ 3.104(a), 3.156.

In April 2002, the veteran submitted an application to reopen 
his claims of service connection.  The RO denied the 
application in August 2002 on the basis that no new and 
material evidence had been proffered to reopen the claim.  
The veteran was notified of the decision and did not appeal 
it.  In June 2004, he filed another application to reopen his 
claims, and again, based on no new and material evidence, the 
RO, in September 2004, denied his request.  That denial is 
the subject of this appeal.

Accordingly, the Board must determine whether the veteran has 
submitted any new and material evidence since the last 
"final" denial of his claims prior to the September 2004 
decision.  As the disallowance of a claim based on no new and 
material evidence constitutes a "final" denial of a claim, 
see Evans, 9 Vet. App. at 285, the Board must address the 
evidence proffered subsequent to the RO's August 2002 denial.

The evidence associated with the claims folder following the 
August 2002 decision consists of statements made by the 
veteran in his NOD, filed September 2004, and his substantive 
appeal, filed February 2005.  As noted above, for the purpose 
of reopening his claims, the veteran's statements are 
presumed to be credible.  See Justus, 3 Vet. App. at 513.  In 
those documents, the veteran indicated that during active 
duty he served in the Armored Platoon of the 2nd Infantry 
Division at Fort Lewis, Washington, where, driving trucks and 
working on heavy equipment, he was exposed to loud noises.  
While he had reported in his original claim that he had been 
stationed at Fort Lewis, the veteran had not described the 
nature of his duties or any alleged exposure to acoustic 
trauma.  The recent statements, therefore, not having been 
previously submitted, and being neither cumulative nor 
redundant, are deemed to be new.  The Board further finds 
them to be material as they relate to an unestablished fact - 
whether he experienced acoustic trauma during service - 
necessary to prove his claims of service connection, and they 
raise a reasonable possibility of substantiating the claims.  
Accordingly, the claims are reopened, and must be considered 
in light of all the evidence, both old and new.


ORDER

As new and material evidence has been presented, the 
veteran's claims for service connection for bilateral hearing 
loss and tinnitus are reopened.  The appeal is granted to 
this extent only.


REMAND

Having reopened the veteran's claims, the Board finds that 
further procedural and evidentiary development is required.  
Pursuant to the VCAA, the VA has the duty to notify the 
appellant of the evidence necessary to substantiate his 
claims of service connection and to assist him in the 
development of his claims.  38 C.F.R. § 3.159.  The Board 
notes that in this case the veteran's service medical records 
were likely destroyed in the National Personnel Records 
Center (NPRC) fire of 1973.  In VCAA notice letters following 
the original claims and the veteran's two subsequent requests 
to reopen his claims, the RO informed him of the likely loss 
of his records, and of the importance of submitting any 
records in his possession regarding his time in service.  The 
RO also requested that the veteran complete NA Form 13055 so 
the RO could locate additional sources of service-related 
information.  The veteran did not submit the form, and until 
his statements regarding his assignment with the 2nd Infantry 
Division, had not provided the RO with any additional 
evidence concerning his claims.

In addition, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was not provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection or of the type 
of evidence necessary to establish a disability rating or 
effective date for the disabilities on appeal.  As these 
questions are involved in the present appeal, this case must 
be remanded for proper notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that informs the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded, 
and also includes an explanation as to the type of evidence 
that is needed to establish both a disability rating and an 
effective date.   

Now that the veteran has indicated his military occupational 
specialty and provided details regarding his alleged exposure 
to acoustic trauma, appropriate steps must be taken to 
further develop the record.  Specifically, the veteran must 
be notified of the required elements of service connection 
for hearing loss and tinnitus.  The importance of submitting 
records that would verify his in-service exposure to acoustic 
trauma must also be conveyed to the veteran, and he must be 
asked to provide his DD 214 and any other personnel records 
in his possession.  The veteran must also be requested to 
provide medical evidence of current hearing loss disorders.  
Further, based upon the new information provided by the 
veteran, attempts must be made to locate alternate service 
records, including personnel records, through the procedures 
that have been put in place for fire-related cases.

At this point, the Board stresses to the veteran that the 
duty to assist "is not always a one-way street."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Under the VCAA, a 
claimant for VA benefits has the responsibility to present 
and support his claims, 38 U.S.C.A. § 5107(a), and he cannot 
passively wait for assistance in circumstances where he 
should have information that is essential in obtaining the 
putative evidence, see Wood, 1 Vet. App. at 193.  The Board 
urges the veteran to cooperate fully in developing his case.

If evidence is obtained verifying in-service acoustic trauma 
and current hearing loss disorders, the veteran should then 
be afforded a VA audiological examination to determine 
whether current hearing loss or tinnitus is the result of 
acoustic trauma in service.  38 C.F.R. § 3.159(c)(4); see 
Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (holding 
that where there is evidence of record satisfying the first 
two requirements for service connection, but no competent 
medical evidence showing an etiological link between the two, 
the VA must obtain a medical nexus opinion).

Accordingly, the case is REMANDED for the following actions:

1.	The veteran shall be sent a VCAA letter 
that provides the notice required under 
the relevant portions of the VCAA and 
its implementing regulations.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A; 38 
C.F.R. § 3.159.  The letter must inform 
the veteran as to the information and 
medical or lay evidence necessary to 
substantiate his claims of service 
connection for bilateral hearing loss 
and tinnitus, what information and 
evidence he is expected to provide, and 
what information and evidence the VA 
will seek to provide.  Additionally, 
the letter must specifically request 
the veteran to provide any evidence in 
his possession that would verify his 
service with the Armored Platoon of the 
2nd Infantry Division, including his DD 
214 and other relevant personnel 
records.  The letter must also instruct 
the veteran to submit medical evidence 
showing current hearing loss and 
tinnitus or inform the VA as to where 
he has been diagnosed or treated for 
the alleged disorders so the VA can 
assist him in obtaining those records.  
Finally, the letter must instruct the 
veteran to provide "any" evidence in 
his possession that pertains to his 
claim.

In addition the letter should include 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.	All steps necessary in fire-related 
cases to locate and obtain alternate 
service records, including personnel 
records, shall be taken.
 
3.	If the veteran provides the requested 
information regarding his service and 
the existence of current hearing 
disorders, he should be scheduled for 
an audiological examination.  As part 
of the examination, appropriate testing 
must be conducted to confirm current 
hearing loss pursuant to 38 C.F.R. 
§ 3.385.  The examiner must also 
address whether the veteran has 
tinnitus.  If the veteran does have 
hearing loss and/or tinnitus, the 
examination report must include a 
response to the following item:

State a medical opinion as to the 
likelihood (likely, unlikely, at 
least as likely as not) that the 
veteran's hearing loss and/or 
tinnitus are the result of his 
exposure to acoustic trauma in 
service, as opposed to being due to 
some other factor or factors.  (The 
term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather that 
the medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically 
sound to find in favor of causation 
as it is to find against it.)

The claims folder and a copy of this 
REMAND must be made available to the 
examiner in conjunction with the 
examination.  

4.	After an appropriate period of time, or 
after the veteran indicates that he has 
no further evidence to submit, his 
claims of service connection for 
bilateral hearing loss and tinnitus 
should be readjudicated.  In the event 
that the claims are not resolved to the 
satisfaction of the veteran, he should 
be provided a supplemental statement of 
the case which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  He should be given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005). 



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


